TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00608-CV



          Sharon L. Epstein; Paul J. Gebauer; Jessie B. Gebauer; Ira L. Epstein;
      and All Occupants of 2335 Wright Circle, Round Rock, Texas 78664, Appellants

                                                v.

                               Bank of America, N.A., Appellee


           FROM THE COUNTY COURT OF LAW NO. 4 OF WILLIAMSON COUNTY
            NO. 12-1847-CC4, HONORABLE JOHN MCMASTER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The occupants of 2335 Wright Circle in Round Rock have failed to file their brief by

the May 30, 2014 final deadline set in our most recent extension order,1 nor have they made any

other form of response. Accordingly, we dismiss this appeal for want of prosecution. See Tex. R.

App. P. 38.8(a), 42.3(b).



                                             __________________________________________

                                             Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed for Want of Prosecution

Filed: June 11, 2014


       1
         See Epstein v. Bank of America, N.A., No. 03-13-00608-CV (Tex. App.—Austin May 9,
2014, order) (per curiam), available at http://www.3rdcoa.courts.state.tx.us.